Cohalan, J.,
dissents and votes to reverse the order insofar as appealed from and to deny the motion to punish Maureen A. Coan for contempt, with the following memorandum, in which Damiani, J. P., concurs: On November 2, 1978 a stipulation was entered into, on the record in open court between certain of the parties in the instant matter. With one exception, the attorneys for plaintiffs and all answering defendants appeared on that day before Justice Sweeny, as directed by the Administrative Judge. The exception was Sigmund S. Weitzman, Esq., attorney for defendants Joseph Turner, Joseph Turner, Jr., Charles Turner and Marianne Turner. On five occasions during the discussion of the stipulation, reference was made to the necessity of obtaining Mr. Weitzman’s approval before the stipulation became effective and binding on the parties. Thus, at the outset the court said: “It is the Court’s understanding that you desire to put a stipulation on the record, although Mr. Weissman [sic] is not here. It is in accordance with what you had discussed in conference previously with him, that he is to be able to approve the stipulation once he appears and once you are able to get it to him. Is that the understanding?” (Emphasis supplied.) The attorney representing the contemnor, Maureen A. Coan, noted the names of the litigants represented by Mr. Weitzman and added: “The stipulation is to be subject to his approval. For some reason he is not here today.” (Emphasis supplied.) Further, the court stated to all the litigants present: “After the stipulation has been agreed upon by all of the attorneys * * * I may have some questions I would like to ask you. * * * The Court also understands that Mr. Weissman [sic] is to be furnished with a copy of the transcript and also you are supposed to have his consent; is that correct? * * * And it is all subject to his [Weitzman’s] consent?” (Emphasis supplied.) In each instance the response to the court’s question was in the affirmative. Weitzman, by letter dated November 17,1978, notified Justice Sweeny that he was not consenting to the stipulation. The court subsequently notified Weitzman that unless he moved on full papers on notice to all parties to set aside the stipulation, the court would consider Weitzman’s clients bound by the stipulation. No such motion was made. On May 21, 1979, Justice Sweeny granted plaintiffs’ motion for an order directing all parties to abide by the terms of the stipulation, and to do all acts to carry out its terms. Thereafter, there was an aborted appeal and motions and cross motions, all of which delayed further affirmative action until the order of July 9, 1981 herein appealed from, adjudging the appellant to be in contempt. In my view, the May 21, 1979 order, and the stipulation of November 2, 1978, were not proper mandates upon which to base an order punishing a party for contempt. “[A]s punishment for contempt involves, or may involve, not only loss of property but liberty, it is a reasonable requirement that the mandate alleged to be violated should be clearly expressed, and when applied to the act complained of it should appear, with reasonable certainty, that it had been violated.” (Ketchum v Edwards, 153 NY 534, 539; see, also, Matter of Carlson v Podeyn, 12 AD2d 810.) In most cases the court will construe the judgment or order strictly *643and resolve any ambiguities in favor of the contemnor (5 Weinstein-Korn-Miller, NY Civ Prac, par 5104.15). At bar, appellant was not unreasonable in interpreting the stipulation, which was the basis of the May 21,1979 order, as requiring the consent of Weitzman. The colloquy makes clear that it was subject to his approval. Without such approval, the stipulation cannot be viewed as binding on any of the parties. As such, the May 21, 1979 order requiring compliance with the stipulation, the existence and validity of which is at the least questionable, should not have been permitted to serve as the basis for a finding of contempt as determined in the order of July 9,1981. The Draconian remedy of contempt could have been easily avoided by a court order pursuant to CPLR 5107, ordering the Sheriff to execute the necessary documents.